DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103056291 A, of which a copy of the Chinese document with a machine translation was provided with the Information Disclosure Statement dated February 25, 2022.
Regarding independent claim 1 and claim 2, CN ‘291 discloses a method for recovering molding sand from a foundry sand mixture (abstract; and machine translation), of which the foundry sand mixture includes molding material fragments that accumulate when a cast part is demolded from a casting mold after destruction of casting cores made of molding sand and an inorganic binder that define its properties and form the foundry sand mixture, in which the method comprises the following steps:
mixing the foundry sand mixture with cleaning water to form a slurry in order to dissolve and rinse out inorganic binder residues contained in the foundry sand mixture; and
separating the cleaning water contaminated with the inorganic binder residues from the molding sand contained in the slurry, wherein a process temperature of the slurry formed from the cleaning water and the foundry sand mixture is between 80°C and 200°C (over 90°C – see abstract).
Regarding claims 3 and 10, the molding material fragments contained in the foundry sand mixture are mechanically separated into grains prior to mixing with the cleaning water, followed by removal of the cleaning water (see translation).
Regarding claim 12, the foundry sand mixture contains a proportion of fragments or grains of casting cores that has been formed from the molding sand and an organic binder to define the properties of the molding material (see translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103056291 A.
Regarding claims 8 and 9, CN ‘291 fails to explicitly teach a range of pH values between 5 and 9, as well as the use of a diluted acid as a neutralization solution.  However, it would have been obvious to one of ordinary skill in the art to obtain a solution that is within the parameters to break down the binder in the foundry sand mixture, in order to obtain improved separation of the foundry sand mixture into its individual components for subsequent reuse.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges of pH values through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claims 11 and 13, although CN ‘291 discloses that a process temperature of the slurry formed from the cleaning water and the foundry sand mixture is in the range of between 50°C and 200°C (see example in the translation), CN ‘291 fails to explicitly teach the step of drying the molding sand at a drying temperature of at least 500°C.  However, it would have been obvious to dry and/or heat the molding sand within the claimed temperature ranges, since one of ordinary skill in the art would have found it to be imperative to dry/heat the sand mixture to remove residual water and binder materials.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed temperature ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, any organic binder residue would be burned during a heating and drying process of the molding sand (see translation).
Regarding claim 15, CN ‘291 fails to teach classification of the sand sizes into at least two portions.  However, it would have been obvious to one of ordinary skill in the art to separate different sand sizes, in order to provide the next compacted core by separating various components of the foundry sand mixture.


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a method for recovering moulding sand from a foundry sand mixture that includes all process steps of independent claim 1, and further includes the following features:
1) passing the foundry sand mixture through a heat exchanger prior to mixing the foundry sand mixture with cleaning water to form a slurry, through which cleaning water that is contaminated, still hot and separated from the moulding sand in the separating step of claim 1 is channelled in order to pre-heat the foundry sand mixture (of dependent claim 4);
2) separating the contaminated cleaning water from the molding sand in the separating step of claim 1 and passing the contaminated cleaning water through a heat exchanger in which cleaning water flowing in during the mixing step of claim 1 is heated (of dependent claim 5); and
3) reusing (at least once) the contaminated cleaning water accumulated in the separating step of claim 1 for the mixing step of claim 1 (of dependent claim 6, from which claim 7 further depends).


Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on July 8, 2022.  The amendment overcomes the prior objection to the specification.  An Information Disclosure Statement dated April 12, 2022 has been considered and initialed, and a copy is provided with this Office Action.  Claims 4-7 are newly indicated as allowable subject matter (see above sections 8 and 9).  Claims 1-15 remain under consideration in the application.

Applicants' arguments filed July 8, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 6-9 of the amendment, the applicants argue (throughout page 7 of the REMARKS section) that CN ‘291 fails to teach that the slurry temperature is between 80°C and 200°C.  The examiner respectfully disagrees.  Based on the teachings of CN ‘291, the water is introduced at temperature(s) of over 90°C (see abstract).  Therefore, since this water is being introduced at this constant temperature (of over 90°C, but below the boiling point of 100°C), the temperature of the slurry would eventually drop to this water temperature and below, thus meeting the claim limitations of independent claim 1, including within the range of 80°C and 200°C.  In view of the rejections over CN ‘291, and for these additional reasons, claims 1-3 and 8-15 remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 25, 2022